IN THE SUPREME COURT OF THE STATE OF NEVADA


MARK LEONARD SHARP,                                     No. 82352
                 Appellant,
             vs.                                            FILED
HEATHER KORBULIC, DIRECTOR,
NEVADA DEPARTMENT OF                                         JAN 2 8 2022
EMPLOYMENT, TRAINING, AND                                   ELIZABETH A. BROWN
                                                          CLERK     PREME COURT
REHABILITATION.,                                         BY
                                                               DEPUTY CLERK
                 Respondent.

                     ORDER DISMISSING APPEAL

            This is a pro se appeal from an order dismissing a petition for
judicial review of a decision on unemployment benefits. Fourth Judicial
District Court, Elko County; William A. Maddox, Judge.
            This appeal was docketed in this court on January 15, 2021. On
March 22, 2021, this court issued a notice informing appellant of the
deadlines for filing documents. Pursuant to that notice, appellant was
directed to file the transcript request form by April 5, 2021, the docketing
statement by April 12, 2021, and the opening blief or informal brief for pro
se parties by July 20, 2021. Appellant failed to file any of the documents or
otherwise communicate with this court.
            On August 20, 2021, this court entered an order directing
appellant to file the documents within 14 days. Appellant timely moved for,
and on SepteMber 14, 2021, was granted, an extension of time until
November 2, 2021, to file the documents. Appellant again failed to file any
of the documents or otherwise communicate with this court. Thus, on
November 24, 2021, this court directed appellant to file the documents
within 7 days. On December 3, 2021, appellant filed a packet of documents
from the proceedings below. None of the documents constitutes either a
                        docketing statement, a transcript request form or certificate that no
                        transcript will be requested, or an opening brief. Moreover, pro se parties
                        are not permitted to file an appendix unless directed to do so by this court.
                        NRAP 30(i).
                                    This court has repeatedly cautioned appellant that failure to
                        comply with this court's orders may result in the dismissal of this appeal.
                        See NRAP 9(a)(7); NRAP 14(c); NRAP 31(d). Appellant has repeatedly failed
                        to file documents as directed or to communicate with this court.
                        Accordingly, this court
                                    ORDERS this appeal DISMISSED.



                                                                                           J.
                                                           Silver


                                                                                           J.
                                                           Cadish


                                                                    Aektf.                 J.
                                                           Pickering
                                                                             j




                        cc:   Chief Judge, The Fourth Judicial District Court
                              Hon. William A. Maddox, Senior Judge
                              Mark Leonard Sharp
                              State of Nevada/DETR
                              Elko County Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947k    Aillego.
                                                             2